[bshf_ex1018002.gif] [bshf_ex1018002.gif]







October 15, 2012




Bioshaft Water Technology Inc.

1 Orchard Dr., Suite 220

Lake Forest, CA, 92630




RE:

CONSULTING AGREEMENT BETWEEN

BIOSHAFT WATER TECHNOLOGY INC. (the “Company”)

AND Canadian Environmental Designers Inc. (CED (the “Consultant”)







Further to the discussion between Bioshaft Water Technology Inc. and Canadian
Environmental Designers, Inc. (CED), below are the terms of the agreement
between the Company and the consultant engaging as the Vice President of
Operations and Business Development Consultant.




AGREEMENT




DATED on this 15th. day of October, 2012 by Bioshaft Water Technology Inc. a
State of Nevada Corporation with offices in Lake Forest, CA (the “Company”) and
Canadian Environmental Designers Inc. (CED) (the “Consultant”).




CONSULTING SERVICES




A.) The Company hereby retains the services of the Consultant to render business
development in the form of:




1. Develop and impliment a business development plan for the Middle East.

2. Supervise all the operation design and manufacturing, installation, and
maintenance of systems worldwide.

3. Provide periodical reports regarding progress of the Middle East operation.

4. Provide technical support to Bioshaft’s operations worldwide.

5. Liaison with other managers.






















Bioshaft Water Technology Inc.

1 Orchard Dr. #220, Lake forest, CA 92630





--------------------------------------------------------------------------------

[bshf_ex1018002.gif] [bshf_ex1018002.gif]







B.) The Consultant hereby accepts such retention on the terms and conditions
herein set forth and agree to use their best efforts to perform these services
at the request of the Company.




C.) The Consultant shall not be required to devote any minimum or specific
expenditure of time in performing these services, provided that the Consultant
shall be reasonably accessible to the Company and shall devote such efforts to
the effective performance of such services as may be commensurate therewith.




TERM




The term of this Agreement shall be through June 30, 2013.




After June 30, 2013 this Agreement can be terminated with 30 days written notice
by either party.




COMPENSATION




In full consideration and compensation for the consulting services to be
rendered to the Company by the Consultant, the Consultant shall be remunerated
as follows (all figures are in US dollars)




1. The Company shall pay the Consultant, as a direct cost to the project being
worked on, for the services rendered by the Consultant on the Company’s behalf.




2. Additionally, special pre-approved expenses are invoiced and paid by the
Company directly within 30 days from receiving an invoice from the Consultant.




EXPENSES




The Company agrees to reimburse the Consultant for special pre-approved travel
expenses connected with its business. The consultant is responsible for all
other expenses including but not limited to: federal and state income taxes and
healthcare insurance.




COMPANY’S OBLIGATIONS




The Company shall make available to the Consultant all information concerning
the business, assets, operations and financial condition of the Company, which
the Consultant reasonably requests in connection with the performance of its
obligations. The Consultant may rely on the accuracy of all such information
without independent verification.






















Bioshaft Water Technology Inc. 1

Orchard Dr. #220, Lake forest, CA 92630





--------------------------------------------------------------------------------

[bshf_ex1018002.gif] [bshf_ex1018002.gif]







CONFIDENTIALITY




The Consultant hereby agrees to maintain in the strictest confidence all such
information provided to it by the Company, provided that such information is
first identified by the Company as confidential information.




INDEMNIFICATION




The Company shall indemnify and hold harmless the Consultant against any and all
loss, liability, damage, cost or expense arising out of any claim or lawsuit,
actual or threatened, which the Consultant may suffer, sustain or become subject
to, as a result of, or in connection with, the performance of their obligations
under this Agreement, except for any loss, liability or expense which is
suffered as the result of, or in connection with, the Consultant’s willful
misconduct, provided that the Consultant shall give prompt written notice to,
and shall cooperate with and render assistance to, the Company regarding any
such claim or lawsuit, and provided further the Company shall have the option to
undertake and conduct the defense of any such claim or lawsuit.




ENTIRE AGREEMENT




This Agreement constitutes the entire Agreement between the parties and replaces
all previous agreements, written or oral between the parties. This agreement can
only be amended in writing and both parties must sign all amendments.




Please indicate acceptance of these terms by signing below where indicated.




Canadian Environmental Designers, Inc. (CED)

 

BioShaft Water Technology, Inc.

 

 

 

/s/ Bashar Amin

 

/s/ Walter J. Zurawick, Jr.

October 15, 2012

 

October 15, 2012

Bashar Amin, President

 

Walter J. Zurawick, Jr., President




























Bioshaft Water Technology Inc.

1 Orchard Dr. #220, Lake forest, CA 92630



